DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (USPN 8133133) in view of Hoeflich (USPN 5429353) and Gilbert et al. (US 2007/0281796).
Regarding claim 1, Gilbert et al. discloses a club head having a striking face, sole portion, top portion, rear portion, and hosel (See Figure 21). The striking face has a face center, a leading edge, and a virtual striking face plane parallel to the striking face. The hosel has a virtual hosel axis and an internal bore wherein the internal bore has a peripheral side wall, a shaft abutment surface, and an auxiliary recess extending sole-ward from the abutment surface. Gilbert et al. also notes that the loft angle ranges from 17.5 to 51 degrees (See Table 1) and the distance of the center of gravity from the face center being 1.47mm (See Table 7). Gilbert et al. notes that the center of gravity is located closer to the face center. One having ordinary skill in the art would have found it obvious to have the center of gravity close to the face center in order to make off-center hits more forgiving. Gilbert also notes that the club head is a muscle back club head. Gilbert et al. does not disclose the maximum thickness of the upper blade portion or a weight element attached to the toe. Hoeflich discloses a club head having an upper blade portion (top line) thickness being 0.17 to 0.27 inch (4.3 to 6.9mm) (See Table B2). One having ordinary skill in the art would have found it obvious to have an upper blade portion thickness within the above range, as taught by Hoeflich, in order to optimize the weight of the club head. Gilbert et al. ‘796 discloses a muscle-back club head having a weight member secured to the to-ward location and having a density greater than 7 g/cm3 due to it being made of tungsten (See Figure 10-16).  One having ordinary skill in the art would have found it obvious to have a weight element attached to the toe, as taught by Gilbert et al. ‘796, in order to shift the center of gravity of the club head more toeward.
Regarding claim 4, Gilbert et al. ‘796 discloses that the weight element can be permanently attached.
Regarding claim 5, Gilbert et al. ‘133 discloses the sole having a thickness of 0.54 to 0.78 inch (13.7 to 19.8mm)(See Column 8, lines 57 through 67).
Regarding claim 6, see the above regarding claim 1.
Regarding claim 7, Gilbert et al. ‘133 discloses the center of gravity vertically spaces 18.98mm, which is greater than 29.5mm-(0.3mm)*loft angle (See table 5).
Regarding claim 9, see the above regarding claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10561909 in view of Gilbert et al. (US 2007/0281796). US Patent 10561909 claims the same subject matter except for a weight element attached to the toe.  Gilbert et al. ‘796 discloses a muscle-back club head having a weight member secured to the to-ward location and having a density greater than 7 g/cm3 due to it being made of tungsten (See Figure 10-16).  One having ordinary skill in the art would have found it obvious to have a weight element attached to the toe, as taught by Gilbert et al. ‘796, in order to shift the center of gravity of the club head more toeward.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711